IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, :                No. 118 EAL 2014
                              :
              Petitioner      :
                              :                Petition for Allowance of Appeal from the
                              :                Unpublished Memorandum and Order
         v.                   :                of the Superior Court at No. 2065 EDA
                              :                2012 filed February 12, 2014, affirming
                              :                the Order of the Philadelphia Court of
ROLAND GATHRIGHT,             :                Common Pleas at No.
                              :                CP-51-CR-0001034-2009 filed June 20,
              Respondent      :                2012


                                          ORDER


PER CURIAM

       AND NOW, this 14th day of August, 2015, the Petition for Allowance of Appeal is

hereby GRANTED, the order of the Superior Court is VACATED, and the case is

REMANDED for consideration by the trial court consistent with Commonwealth v.

Carrasquillo, 115 A.3d 1284, 1292 (Pa. 2015) (holding “a defendant’s innocence claim

must be at least plausible to demonstrate, in and of itself, a fair and just reason for

presentence withdrawal of a plea” and “the proper inquiry on consideration of such a

withdrawal motion is whether the accused has made some colorable demonstration,

under the circumstances, such that permitting withdrawal of the plea would promote

fairness and justice”). Jurisdiction relinquished.